Citation Nr: 0007942	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches with 
seizures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to May 1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating action 
in which the RO denied service connection for headaches.  
Following appellate review in May 1999, the Board remanded 
the issue for further development.  After completion of the 
requested development, in January 2000, the RO continued the 
denial of service connection for headaches with seizures.  
The issue is now again before the Board.

The veteran was afforded a hearing before an RO hearing 
officer in September 1997 and a hearing before the 
undersigned Member of the Board at the RO in February 1999.  
Transcripts of the hearings are of record.


FINDING OF FACT

The veteran has not submitted evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for headaches with seizures is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
headaches with seizures.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records reveals that on 
entrance examination, there were no complaints, findings, or 
diagnoses of headaches or seizures.  In a May 1965 treatment 
record, the veteran was seen with headaches and an episode of 
blacking out.  He had injured his head while playing 
football.  It was noted that when he gets angry or excited, 
he has passed out and that he cannot see and that he cannot 
think.  A notation above the entry indicated that the 
veteran's headaches existed prior to entry.  In a subsequent 
entry dated in May 1965, the veteran was noted to have 
bizarre episodes of headaches which had its onset two years 
ago.  He reported 500 spells within the past two years.  The 
headaches made him dizzy and sometimes made him pass out.  
Afterwards, he had a strange full feeling followed by a 
feeling of rage or wanting to be alone.  General physical 
examination was within normal limits.  The discharge 
examination was negative for any complaints, findings, or 
diagnoses of headaches or seizures.

The claims file contains a VA Form 10-7131 signed in November 
1966 which reflects that the veteran was evaluated at a VA 
medical facility in October 1966 for fever of undetermined 
origin.  

An April 1996 record of hospitalization from the Irving 
Healthcare System reveals that the veteran was admitted with 
complaints of headache and a swollen left side of the face.  
He was diagnosed with atypical migraine.  It was noted that 
he had a history of an old skull injury/seizures and a 
history of migraine headaches.  

In a February 1997 rating action, the RO denied service 
connection for headaches based on the fact that the veteran's 
headaches had existed prior to service and that there was no 
evidence that the headaches were aggravated by service.

In a notice of disagreement dated in April 1997, the veteran 
noted that the RO had not attempted to obtain records of 
treatment from the VA Medical Center (VAMC) in Temple that he 
felt were critical to his case.  He stated that he had 
received treatment at that VA medical facility in 1965.

At a hearing before an RO hearing officer in September 1997, 
the veteran testified that he developed headaches during 
service.  He reported that after service, he received 
treatment at the VAMC in Temple in 1965.  He had a skull 
fracture in 1989.  He stated that he is currently receiving 
social security disability payments because of his headaches.  
The veteran's wife testified that he has had a problem with 
headaches for several years.  

The claims folder reveals a printout from the Social Security 
Administration that reveals a history of disability 
compensation, but no medical evidence.   

The veterans' representative requested records of treatment 
from the VAMC in Temple.  In a letter dated in November 1997, 
the VA records facility stated that records of treatment in 
1966 could not be located.  However, it was indicated that 
medical records covering the period of time from 1972 to 1991 
had been retrieved and were forwarded to the RO on August 1, 
1997.

Outpatient treatment records dated in May 1998 from the VAMC 
in Temple reveal treatment for psychiatric symptoms.  There 
was no record of treatment for headaches or seizures.  A 
handwritten note on one of the treatment records indicated 
that the veteran had a head injury in 1989.

In a statement dated in August 1998, the RO requested records 
of treatment of the veteran at the Temple VAMC from October 
1966 to September 1971.  A handwritten response was noted on 
the RO's original request which stated that the veteran was 
not seen at the Temple VAMC during that time period.

A statement dated in January 1999 was received from the 
veteran's mother.  She stated that the veteran was in perfect 
health prior to joining the service and that after returning 
from service, he constantly complained of severe migraine 
headaches.  She also noted that there had been difficulty in 
obtaining post-service treatment records of the veteran's 
headaches.   

At a hearing before the undersigned Member of the Board in 
February 1999, the veteran testified that there had been 
difficulty in obtaining post-service treatment records which 
would show continuity of treatment for his headaches.  
Testimony reveals that the veteran went to several VA medical 
facilities immediately upon separation from service to 
include Dallas and Temple, as well as the Corpus Christi, 
Texas Naval Air Station dispensary or clinic.  He stated that 
he was treated at the Temple VAMC in mid 1965.  He also 
stated that he hasn't worked since 1989.  The veteran's wife 
testified that the veteran's headaches have affected every 
aspect of his life.  

Following initial appellate review in May 1999, the Board 
remanded the case to the RO for further development of the 
issue.  The RO was instructed to obtain medical treatment 
records from the Corpus Christi Naval Air Station and Dallas 
VAMC, since the veteran's discharge from service in May 1965.  
The search was to include any retired records, as well as a 
search at the Pittsfield, Massachusetts retired records 
facility and what is referred to in the records as the Fort 
Worth archives.  The RO was to ascertain the whereabouts of 
the VA treatment records for the period from 1972 to 1991 
that were reportedly sent to the RO in August 1997.  The RO 
was to obtain those records not previously secured.  If the 
search for treatment records was negative, the response from 
each agency was to be incorporated into the case file.  The 
RO was also instructed to obtain from the Social Security 
Administration the records pertinent to the veteran's claim 
for Social Security Disability benefits as well as the 
medical records relied upon concerning the claim.  If the 
search was negative, the Social Security Administration's 
response was to be incorporated into the case file.

A letter was sent from the RO to the Social Security 
Administration in June 1999 requesting a copy of any 
disability determination made of the veteran and copy of all 
pertinent medical records upon which the determination was 
made.  A response was received from the Social Security 
Administration in June 1999 in which was stated that two 
complete searches were performed but the medical records of 
the veteran could not be located.

A July 1999 outpatient treatment record from the VA Central 
Texas HCF revealed treatment for psychiatric disorders.  
During the treatment the veteran stated that he had brain 
seizures.

In August 1999, the RO sent a request for records of 
treatment of the veteran from 1965 to the present time at the 
U.S. Naval Hospital in Corpus Christi.  A response from that 
facility dated in August 1999 reveals that a thorough search 
had failed to locate either inpatient and/or outpatient 
treatment records requested. 

A request for retired records or information was sent to the 
National Archives Records Administration in Pittsfield, 
Massachusetts in January 1998 by the RO. The veteran's 
records of treatment from 1968 and 1970 were requested.  A 
response from Records Administration in April 1998 indicated 
that records for either date was not in file.  It was noted 
that the item requested was not found in its proper place in 
the box and there was no indication of it being previously 
charged out.   

In supplemental statement of the case dated in January 2000, 
the RO continued to deny the veteran's claim for service 
connection for headaches with seizures.

II.  Analysis

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board finds that his claim is not well-
grounded.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Initially, the Board notes that the veteran's service medical 
records indicate that the veteran's headaches and seizures 
existed prior to service.  The RO has also indicated that the 
veteran's the headaches existed prior to service and were not 
shown to be aggravated by service.  In this regard, under 38 
U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service. The term "noted" denotes only those 
conditions shown upon examination and recorded in an 
examination report, and a recorded history of a disability 
does not constitute such a notation. Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (1999). The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service. 38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1999); see also Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993).

In the present case, the veteran's entrance examination is 
negative for any findings or diagnosis of headaches or 
seizures. Accordingly, headaches were not "noted", as defined 
by 38 U.S.C. § 3.304(b), at entry into military service, and 
the presumption of sound condition, therefore, attaches.

With regard to whether the veteran has presented a well-
grounded claim, the service medical records reflect that the 
veteran was treated and evaluated for headaches, dizziness 
and blackouts while in service.  However, the service medical 
records clearly show that the veteran had had such episodes 
for an approximate two-year period prior to entrance into 
service.  The clinical entries characterize the 
manifestations as a continuation, rather than an advancement, 
of the symptoms reported for the significant period preceding 
service entrance, and the Board finds that there is clear and 
unmistakable evidence that shows that the headaches, 
dizziness and blackouts existed prior to service, without 
aggravation during service.  38 U.S.C.A. §§  1111, 1153 (West 
1991); 38 C.F.R. §§ 3.304, 3.306 (1999).  The evidence also 
shows that the veteran currently has migraine headaches, 
diagnosed in a private report of hospitalization in April 
1996.  However, there is no competent medical evidence of 
record which establishes a nexus between the current migraine 
headaches and the manifestations during service, which were 
of preservice origin.  

While the veteran, his wife, and mother have asserted that 
there is an etiological link between his currently claimed 
migraine headaches and service, as laypersons, they are not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992). It is important to note that where the 
determinative issue involves medical causation, it has been 
held that competent medical evidence is required in order for 
a claim to be well grounded. See Kirwin v. Brown, 8 Vet. App. 
148 (1995); Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Lay testimony 
is insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge. Kirwin, 8 Vet. App. at 152; 
Grisvois, 6 Vet. App. at 140; Espiritu, 2 Vet. App. at 494. 
The lay statements are not considered competent with respect 
to a causal link between the veteran's migraine headaches and 
his military service. Thus, the third prong of Caluza has not 
been satisfied.  

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service. 
See Savage, 10 Vet. App. at 497. The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.

The medical record discloses that the veteran was seen in 
service for headaches in 1965 although, as previously noted, 
these had pre-existed service.  There is a gap of 
approximately 30 years between the veteran's in-service and 
the earliest documented post-service diagnosis of migraine 
headaches, which was not shown until the late 1990s.  In the 
interim, numerous documented efforts to obtain medical 
records alleged to show continuity of symptomatology were 
unsuccessful.  Thus, there is no clinical evidence which 
establishes chronicity between the veteran's service and the 
currently claimed headaches. See 38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 489 (1997). Furthermore, the Board is 
aware of no circumstances in this matter that would put the 
VA on notice that any additional relevant evidence may exist 
which, if obtained, would well-ground the appellant's claim 
of entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  Accordingly, the claim must 
be denied since it is not well-grounded.



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for headaches with seizures, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

